UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7536


DAVID L. BRADLEY,

                Petitioner – Appellant,

          v.

WARDEN MCKITHER BODISON,

                Respondent – Appellee.




Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:09-cv-01856-TLW)


Submitted:   December 16, 2010           Decided:   December 29, 2010


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David L. Bradley, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David L. Bradley seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability        will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies       this      standard    by

demonstrating        that     reasonable         jurists    would       find     that    the

district      court’s       assessment     of    the     constitutional         claims    is

debatable     or     wrong.        Slack    v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We     have   independently         reviewed       the    record    and

conclude      that    Bradley      has     not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3